Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Eid et al. (US 20170352292 A1) discloses a realistic haptic-based simulator to train periodontal procedures. Realism is accomplished through three distinguished features (1) a custom grip to attach dental instruments to the haptic device, which enhances the grip experience since learners feel the tactile properties of the instruments (rather than the haptic device stylus), (2) two haptic devices are utilized to simulate haptic feedback with both the dental instrument (dominant hand) and the mirror instrument (non-dominant hand), and (3) a finger support mechanism using parallel manipulation is used for the intraoral fulcrum during probing. Environment Simulation module 230 maintains the graphic and haptic models that comprise the dental training environment, and synchronizes haptic device interaction. In one embodiment, database components are associated with the Environment Simulation module. For example three databases: Quality of Performance (QoP) database 231 that stores all data exchanged between the trainee and the simulation environment to evaluate the student performance, the Haptic Models database 232 contains the physical properties of objects populating the simulation environment, including the stiffness, static friction, and dynamic friction of the gingiva, teeth, calculus, tongue, etc., and the Graphic Models database 233 saves the 3D geometry models and scene graph for the simulated environment.
Maddahi (US 20210312834 A1) discloses a vibrotactile dental apparatus useful for pedagogical and professional purposes.comprising two main setups connecting to each other through a wireless or wired communication network. The first setup (instructor workstation) comprises a set of sensory systems attached to a commercially-available dental tool that measures the position, orientation, velocities, accelerations, and jerk (vibrotactile characteristics) of the dental tool while the dental tool is in contact with a tooth physical model or with a tooth model in a software program. The second setup (apprentice workstation) includes a sensorized custom-designed training dental tool actuated by a set of embedded actuators, a set of sensory systems and a display displaying the dental operation performed at the instructor workstation while the apprentice workstation quantifies the key performance indices (KPIs) related to the task. The apparatus provides the apprentice with tactile feedback by processing the data measured and/or obtained from the dental tool of the instructor workstation. The data include but are not necessarily limited to, the position, orientation, velocities, accelerations, and jerk components of the dental tool of the instructor workstation when a dental operation is conducted by the instructor. The invention, therefore, helps the apprentice understand and perceive how the instructor is conducting the dental operation and tasks with no need to be present at the instructor workstation. The apprentice perceives the feeling by means of a three-dimensional (3D) custom-designed training tool onto which some sensors and actuators are embedded. The invention is used in teaching mode and practicing mode. In the teaching mode, the invention provides the apprentices with the audio, visual and tactile feedback from the instructor workstation and helps the apprentices learn how to conduct dental tasks. In the practicing mode, the apprentices could use the invention to perform dental tasks to evaluate their dental performance skill using KPIs. In the practicing mode, the instructor can see the results of the students work..
Kopelman et al. (US 20180168781 A1) discloses providing augmented reality (AR) enhancements to dentists, orthodontists, dental hygienists, or other dental practitioners. Also described is an intraoral scanner that includes an AR display. An AR system (also referred to herein as an AR device) may provide real-time information to a dental practitioner based on an analysis of the mouth and/or dental arch of a patient as viewed through an AR display. For example, the AR system may provide information about a dental arch based on images captured of the patient by the AR system. The AR system may also provide additional information based on a comparison of images captured by the AR system and previous data recorded for the patient. For example, previous images, scans, models, clinical data or other patient history may be compared to the images captured by the AR system, and a result of the comparison may be provided to the dental practitioner as a visual overlay on the real-world scene viewed by the dental practitioner through an AR display of the AR system. Previous data about the patient may also be provided in the visual overlay. Additionally, image data from the AR system may be used to facilitate dental procedures such as drilling, grinding of a tooth, placement of an attachment on a tooth, placement of a bracket on a tooth (e.g., a bracket placed in the middle of the crown of a tooth), placement of other objects in pre-defined or automatically identified positions, intraoral scanning, and so on. The AR system may update information provided to a dental practitioner or provide feedback to the dental practitioner in real time or near real time during the course of the dental practitioner interacting with the patient. The AR system provides information to the dental practitioner based on analysis of image data without using previous information about the patient. For example, the AR system analyzes an image or stream of images of a patient's oral cavity and dental arch and determine an area of interest present in the image data. The AR system determines if one or more teeth in an image indicate excessive wear, plaque, deposits, cracks, cavities, or other characteristics of interest to dental practitioners. The areas of interest may be determined based on processing an image of a dental arch or tooth taken by the AR system using one or more dental condition profiles in a data store. In some embodiments, the AR system may analyze an image of a tooth, multiple teeth, or a dental arch using dental condition profiles generated using machine learning techniques and training data of previous images of teeth.
However, the closest prior art of record, does not disclose “a. based on CBCT scan and true color scan data of a patient, as well as size and shape measurement data of the dental surgical instrument, the virtual dental model and the virtual tool model are established to construct the virtual dental environment; b. based on the virtual dental model and feature points on the artificial head phantom, a model matching is performed, so that the virtual environment is matched with a training model in spatial positions of corresponding points; c. after the model matching is completed, the mesh information 1s transmitted to an virtual dental surgery simulation algorithm for an virtual dental surgery simulation calculation, the user controls a virtual tool to move through the end handle of the haptic feedback device, and observes from different angles through the augmented reality head-mounted display, posture information of the end handle of the haptic feedback device and position information of an operator’s head are acquired in real time by the virtual dental surgery simulation algorithm at a frequency of greater than 1000 Hz and a frequency of greater than 60Hz, respectively, and after calculation, haptics information and the mesh information of the virtual environment are output; d. the mesh information needs to be transmitted to the augmented reality head-mounted display in a wireless transmission mode to perform display, a visual information processing is performed before transmission, to simplify the mesh information, reduce the number of mesh vertices on the premise of ensuring a sharp feature of a mesh model, and increase transmission speed, to realize a refresh frequency of greater than 60 Hz; e. based on acquired information of the operator’s head, a haptics-vision space calibration matrix is obtained, and a haptics-vision space calibration is performed, so that an output force felt by the user is matched with visual information observed by the user, and after visually observing that the virtual tool touches a dental tissue in the virtual environment, a touch force in a correct direction can be felt at a correct position." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-8 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/           Primary Examiner, Art Unit 2677